Fourth Court of Appeals
                                San Antonio, Texas
                                      March 12, 2019

                                   No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                             v.

        BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                             Appellee

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2015PC2618
                         Honorable Tom Rickhoff, Judge Presiding

                                      ORDER

       Sitting:      Sandee Bryan Marion, Chief Justice
                     Rebeca C. Martinez, Justice
                     Patricia O. Alvarez, Justice
                     Luz Elena D. Chapa, Justice
                     Irene Rios, Justice
                     Beth Watkins, Justice
                     Liza A. Rodriguez, Justice

       The Panel has considered the Appellees’ Joint Motion for En Banc Reconsideration, and
the motion is DENIED.


       It is so ORDERED on this 12th day of March, 2019.

                                                                        PER CURIAM



       ATTESTED TO: ____________________________
                   KEITH E. HOTTLE,
                   Clerk of Court